In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00070-CR


                               ANGEL HERNANDEZ, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2018-414,729, Honorable John J. “Trey” McClendon III, Presiding

                                            July 17, 2019

                       ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant Angel Hernandez appeals his conviction for assault on a public servant,1

enhanced, and sentence to thirty years’ confinement. The appellate record was originally

due April 5, 2019. The clerk’s record was filed by this deadline, but the reporter’s record

was not. We subsequently granted the reporter, Ms. Breann Hays, three extensions to

file the reporter’s record. By letter of June 17, 2019, we admonished Ms. Hays that no

further extensions would be granted and failure to file the reporter’s record by July 5 would



       1   TEX. PENAL CODE ANN. § 22.01(b)(1) (West 2019).
result in the appeal being abated and the cause remanded to the trial court for further

proceedings without further notice. To date, the reporter’s record has not been filed and

Ms. Hays has not provided the Court with an explanation for her failure to file the record.


       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c); 37.3(a)(2). On remand, the trial court shall

determine the following:


       1.      what tasks remain to complete the filing of the reporter’s record;

       2.      why Ms. Hays has not completed the necessary tasks;

       3.      what amount of time is reasonably necessary for the completion of those
               tasks; and

       4.      whether Ms. Hays can complete the tasks within the time the trial court finds
               reasonable.


       Should the trial court determine that Ms. Hays will require more than thirty days to

complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter to

do so.      The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by August

16, 2019. Should further time be needed to perform these tasks, then same must be

requested before August 16, 2019


       It is so ordered.


                                                                  Per Curiam


Do not publish.



                                               2